IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                October 30, 2007
                                No. 07-60040
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

WAYNE CALAME, also known as Wayne Christopher Calame

                                            Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A74 885 968


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:*
      Wayne Calame has petitioned for review of the decision of the Bureau of
Immigration Appeals (BIA) denying his appeal of the decision of the Immigration
Judge (IJ) denying Calame’s request for withholding of removal and for relief
under the Convention Against Torture (CAT). The BIA agreed with the IJ’s
determinations: that Calame was removable under 8 U.S.C. § 1227(a)(2)(A)(iii),
as an alien convicted of an aggravated felony, under § 1227(a)(2)(B)(i), as an
alien convicted of a controlled substance violation, and under § 1227(a)(1)(B), as

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60040

a nonimmigrant overstay.        The BIA agreed that Calame’s conviction of
attempted criminal sale of cocaine was “for a drug trafficking offense that is both
an aggravated felony and a particularly serious crime, so as to render the
respondent ineligible for asylum and withholding of removal” and that Calame
had failed to meet his burden of proof under the CAT. Calame timely filed his
petition for review of the BIA’s decision. Thereafter, Calame filed several
motions to reopen and/or for reconsideration, all of which were denied. Calame
did not petition for review of the decisions denying the motions to reopen and/or
for reconsideration.
      Calame contends that he was denied due process and that he received
ineffective assistance of counsel because he was advised to plead true to the
allegation that he had been convicted in New York of attempted criminal sale of
a controlled substance in the third degree. He contends that his plea was
unknowing and involuntary and that he was not advised of the consequences of
his plea, as it made him ineligible for adjustment of status. He complains that
he was not permitted to testify and to explain the circumstances of the offense
and that counsel failed to call other witnesses on his behalf. Calame argues that
counsel knew that the IJs at the Oakdale detention facility never grant relief
under the CAT and that, accordingly, it was unreasonable for counsel to adopt
a strategy that left him ineligible for other relief. Calame contends that his
conviction was for attempted criminal possession of cocaine, not attempted
criminal sale of cocaine. Calame contends that his New York conviction was not
a drug-trafficking aggravated felony because there was no showing that the
offense involved a “sale.” He contends that the offense would not be considered
a felony under the Controlled Substances Act. Calame contends also that he is
entitled to cancellation of removal under the International Covenant for Civil
and Political Rights.
      Although the foregoing issues were raised in Calame’s motions to reopen
and/or for reconsideration, they were not raised on direct appeal. The “BIA’s

                                        2
                                  No. 07-60040

denial of an appeal and its denial of a motion to reconsider are two separate final
orders, each of which require their own petitions for review.” Guevara v.
Gonzales, 450 F.3d 173, 176 (5th Cir. 2006) (quotation marks omitted). Because
Calame has not petitioned for review of the BIA’s decisions denying the motions
to reopen and/or for reconsideration, this court does not have jurisdiction over
the issues raised only in those motions. See id.; Navarro-Miranda v. Ashcroft,
330 F.3d 672, 676 (5th Cir. 2003).
      Calame contends in his reply brief that the BIA erred in determining that
his state offense was a “particularly serious crime.” Because this issue was not
raised in Calame’s opening brief, we have not considered it. See Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993). Calame raises no issue with respect to the
BIA’s denial of relief under the CAT. Issues that are not briefed are waived. See
Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004). The petition is
      DENIED.




                                        3